CARPENTER, J.
This action was brought by Rose Gravier, a minor, through her mother and next friend, Rosielda Gravier, against Ivar Oster-lund, the plaintiff being a resident of West Warwick and the defendant a resident of Worcester. The case was brought to recover damages sustained by the plaintiff because of a collision that occurred between the automobile in which Rose Gravier was riding as a passenger, which was owned by Damien Henault and operated by Joseph Henault, and the automobile of the defendant.
The case was tried before a jury in East Greenwich and the jury found *49for the plaintiff and assessed damages in the sum of $2,445. Defendant thereupon filed a motion for a new trial, alleging the usual grounds, and the case is now before this Court on said motion.
For plaintiff: DiLibero, Brown & Harahan.
For defendant: R. D. LaBrosse.
It appeared from the evidence that the automobile in which the plaintiff was riding was traveling along Broad Street in the City of Providence on the 28th day of July, 1929; that the defendant was operating another automobile along Summer Street, so-called, and that the two automobiles came together at the junction or near the junction of said Summer and Broad Streets. The evidence disclosed that one of the proximate causes of the collision was the failure of the defendant to have Ms brakes in good working order. It also disclosed that the defendant was arrested because of the failure to have his automobile properly equipped with brakes and pleaded guilty in the District Court.
There was other evidence to sustain the contention of the plaintiff that the accident was due to the negligence of the defendant. The jury ' upon this evidence found for the plaintiff as to liability.
The damage that the plaintiff sustained was a laceration of a tendon of the right foot, which has permanently crippled the foot. She lost wages to the extent of nearly $500 while she was confined to the hospital and to her home, and the doctor’s bills amounted to about $160. From the evidence submitted of the amount of damages that the plaintiff, actually sustained, this Court feels that the jury were justified in assessing damages in the amount they did, and feels that substantial justice has been done.
Therefore, motion for a new trial is denied.